Per Curiam:

This negligence action was initiated by Laura Lee against the Florence County School District for injuries sustained by reason of the alleged negligence of school employees. In November 1985, while Ms. Lee was a high school student, she began to break out in a rash when she walked down the hallways. For three consecutive days, Ms. Lee developed red welts and a rash. On November 20,1985, when the rash developed, Ms. Lee saw the school nurse and then went to the guidance counselors’ offices to seek assistance. She was very familiar with both counselors and asked them to help her find out what was causing this rash. She had already missed 16 days of school and would not be able to graduate if she missed in excess of 20 days.
Ms. Lee told the counselors that she thought that the cleanser used in the boys’ bathroom was causing the allergic reaction. The counselors contacted the janitors and were informed that two cleansors were used in the bathroom. One cleanser was placed in each counselor’s office. Ms. Lee went in one office and encountered no reaction. In the office with the second cleanser, Little Pee Wee, however, she suffered a severe reaction.
Her hives became worse and she experienced breathing difficulties. Ms. Lee contends that the exposure to the Little Pee Wee cleanser has caused her immune system to break down and she has become allergic to everything. Ms. Lee alleged that the guidance counselors were negligent in exposing her to the cleanser.
Conflicting medical testimony was given concerning whether Ms. Lee’s problems were caused by exposure to the cleanser. The jury returned a-verdict for the school district.
*374DISCUSSION

Comparative Negligence

Ms. Lee contends that this Court should adopt the doctrine of comparative negligence. This issue was recently addressed in Nelson v. Concrete Supply Company, 399 S.E. (2d) 783 (S.C. 1991). In Nelson, we adopted the doctrine of comparative negligence which will become effective July 1, 1991. We note, however, that the doctrine of comparative negligence would not aid Ms. Lee in this case because we find that the guidance counselors were not negligent.
Having reáched this conclusion, we dispose of Lee’s remaining exceptions pursuant to Supreme Court Rule 23.